UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 06-4622



UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee,

           versus


C.A.M., Male Juvenile,

                                                 Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:05-cr-00401-DKC)


Argued:   September 28, 2007                 Decided:   October 19, 2007


Before MOTZ, Circuit Judge, HAMILTON, Senior Circuit Judge, and
Raymond A. JACKSON, United States District Judge for the Eastern
District of Virginia, sitting by designation.


Vacated and remanded by unpublished per curiam opinion.


ARGUED: Carmen D. Hernandez, Washington, D.C., for Appellant.
Jonathan Su, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee. ON BRIEF: Rod
J. Rosenstein, United States Attorney, Baltimore, Maryland, James
M. Trusty, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     C.A.M., who was seventeen years old at the time of his initial

appearance on the present charge, appeals from an order of the

district court granting the government’s motion under the Juvenile

Justice   and   Delinquency   Prevention   Act   (the   Act),   18   U.S.C.

§§ 5031-5042, to proceed against him as an adult.        For the reasons

stated below, we vacate the district court’s order and remand the

case for further proceedings consistent with this opinion.



                                   I

     The Act provides, in part, that a juvenile “shall not be

proceeded against in any court of the United States” unless the

government certifies to the appropriate district court that the

offense charged is a “crime of violence.”        Id. § 5032.     On August

24, 2005, the government filed a one-count juvenile information

charging C.A.M. with “conspiracy to participate in a racketeering

enterprise.”    (J.A. 8) (citing 18 U.S.C. § 1962(d)).          Along with

the information, the government filed the certification required

under § 5032, certifying that the “racketeering enterprise” was a

crime of violence.     (J.A. 9).    On the same day, the government

filed a motion to transfer C.A.M.’s case for adult prosecution.

Neither the information nor the certification describe the nature

of the racketeering enterprise.




                                 - 2 -
     On August 25, 2005, C.A.M. made his initial appearance before

a United States Magistrate Judge.     On June 14, 2006, the district

court granted the government’s motion to transfer.    C.A.M. noted a

timely appeal.



                                 II

     Jurisdiction over juvenile proceedings in federal court is

governed by the Act.   In general, a “juvenile” is one “who has not

attained his eighteenth birthday.”     18 U.S.C. § 5031.

     Under the Act, a juvenile alleged to have committed a crime of

violence may be prosecuted as an adult in federal court if the

government certifies to the appropriate district court that “there

is a substantial Federal interest in the case or the offense to

warrant the exercise of Federal jurisdiction.” Id. § 5032. Proper

certification under § 5032 by the government is necessary to create

subject matter jurisdiction over a juvenile proceeding.       United

States v. White, 139 F.3d 998, 999-1000 (4th Cir. 1998).

     The Act does not define crime of violence.      However, courts

have used the definition of crime of violence set out in 18 U.S.C.

§ 16.   See, e.g., United States v. Doe, 49 F.3d 859, 866 (2d Cir.

1995) (“Since the JDA itself contains no definition of ‘crime of

violence,’ the district court properly looked to the general

definition provisions set out at the start of the Criminal Code.”).

Section 16 of Title 18 defines “crime of violence” as “(a) an


                               - 3 -
offense   that   has    as   an    element    the    use,    attempted    use,   or

threatened use of physical force against the person or property of

another,” or “(b) any other offense that is a felony and that, by

its nature, involves a substantial risk that physical force against

the person or property of another may be used in the course of

committing the offense.”          18 U.S.C. § 16.

      In this case, at oral argument, the government conceded that

neither the information nor the certification described the nature

of the racketeering enterprise.           Moreover, the government conceded

that some racketeering enterprises can be crimes of violence while

others are not.        Given these concessions by the government, we

conclude that the requirements of § 5032 were not met in this case.

We   simply   cannot   discern     from   either      the   information    or    the

certification whether the alleged racketeering enterprise is a

crime of violence as defined in § 16.               Accordingly, we vacate the

district court’s order granting the motion to transfer and remand

the case for further proceedings consistent with this opinion.                   On

remand, the government can cure the jurisdictional defect by

amending either the information or the certification to ensure that

the alleged racketeering enterprise is a crime of violence.*

                                                            VACATED AND REMANDED




      *
      In view of our decision that the jurisdictional requirements
of § 5032 were not met, we decline to address the remaining issues
raised by C.A.M.

                                      - 4 -